Title: To George Washington from Francis Baker, 26 March 1774
From: Baker, Francis
To: Washington, George



Sir
Queen anns County [Md.] March 26 1774

Inclosed you Have Mr potters Rct for Seven pounds paid for—the Schooling and Bording St Larence Posey—which Money has actualy Been paid By me, for the Receving of which I have no other Expecktation than from you—Should you Be Kind enough to pay please Lodge It in the Hands of Messrs Davied Son and Wallace—which will Greately Oblidge Sir your Vy Humbel St

Frs Baker

